EVERETT, Chief Judge
(concurring):
In his dissent below, Senior Judge Gladis called attention to a dilemma faced by Courts of Military Review — as well as by military judges in the field — because of their lack of authority to suspend any portion of a sentence. Perhaps Congress ultimately will decide to grant suspension power to military judges at the trial level, appellate level, or both. Until Congress acts, I reluctantly must agree with the majority opinion that such a power cannot be inferred by us.
At the same time, however, it deserves emphasis that each Court of Military Review is under a statutory obligation to approve “only such findings of guilty, and the sentence ... as it finds correct in law and fact and determines, on the basis of the entire record, should be approved.” Article 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c) (emphasis added). Suspension affects the severity of a sentence; and *243so, as has been pointed out by the Navy Court of Military Review,1
logic impels the conclusion that a suspended sentence/punishment lies somewhere on the linear spectrum between an approved and executed sentence as awarded, and a sentence which is set aside and not executed. It is a part or amount of a sentence. Suspended punishment predicated on good behavior is a form of punishment. It is restrictive in nature, rehabilitative in effect, and deters future misconduct. It is not as severe in the first instance — a lesser punishment; and more onerous in the second — a greater punishment.
Therefore, if a Court of Military Review concludes that an unsuspended sentence would be too harsh, it cannot affirm that sentence — even though the court considers that if some portion of the sentence were suspended, it then would be appropriate as measured “on the linear spectrum” of severity. Since under United States v. Darville, 5 M.J. 1 (C.M.A.1978), a Court of Military Review has no power to suspend the sentence, what alternatives are available to it?
Of course, reduction of the sentence is one choice but such action may place the resulting sentence at too low a point “on the linear spectrum.” Another alternative — fully consistent with the majority opinion here and with our precedents — is to remand the case to the convening authority or, in the case of a special court-martial, to the supervisory authority with instructions that he review the case further and not affirm any sentence more severe than one in which certain parts have been suspended. Under such a scenario, the Court of Military Review does not make the final determination whether a sentence should be suspended or on what terms. Instead, that choice is left to the convening authority. The Court of Military Review only informs him that, in the performance of its own duties under Article 66, it has determined that the unsuspended sentence he has approved is inappropriate. The convening authority then has an opportunity to review the sentence further with full knowledge as to the upper limit on appropriateness, as measured “on the linear spectrum.”
For example, if in the case at bar, the Court of Military Review had determined that an unsuspended discharge was an inappropriate sentence, it could have remanded to the supervisory authority with instructions that he reconsider the case and approve no sentence more severe than one which included a suspended bad-conduct discharge. The final decision would have remained with the supervisory authority whether to suspend the discharge and, if so, on what terms. However, if he decided not to do so, he would have been advised that upon further review the Court of Military Review would be required under Article 66 to disapprove the discharge entirely, since it had concluded that an unsuspended discharge was inappropriate and it lacked authority to suspend the discharge.
Since the majority in the court below “considered] an unsuspended bad-conduct discharge to be appropriate,” unpublished opinion at 1, there was no occasion for them to consider how to deal with the dilemma posed by Judge Gladis’ dissent. Hopefully, in situations where an unsuspended discharge does not seem appropriate but a suspended discharge would be, the remedy which I have outlined will provide Courts of Military Review with a means for achieving a fair result within the allocation of sentencing responsibilities which the Code presently mandates.

. United States v. Silvernail, 1 M.J. 945, 949 (1976), certifícate dismissed as moot, 5 M.J. 1128 (C.M.A.1976).